 1

 2
                                                                             JS-6
 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9
             CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10

11                                     ) Case No.: 2:18-cv-03304-MWF-FFM
   SOUTHERN CALIFORNIA
   HOUSING RIGHTS CENTER, INC., )
12 d/b/a HOUSING RIGHTS CENTER, ) ORDER RE: JOINT STIPULATION
   a California nonprofit corporation; ) FOR DISMISSAL WITH COURT
13
              Plaintiff,               ) TO RETAIN JURISDICTION TO
14                                     ) ENFORCE THE TERMS OF THE
         vs.                           ) SETTLEMENT AGREEMENT
15
   JOHN J. RONG, as trustee of the     )
16 RONG FAMILY TRUST; and              )
   VIVIAN ZHOU, an individual;         )
17
              Defendants.              )
18

19         After full consideration of the parties’ Joint Stipulation re: Dismissal With
20   Prejudice With the Court to Retain Jurisdiction to Enforce the Terms of the
21   Settlement Agreement, this Court hereby ORDERS the dismissal with prejudice of
22   the above entitled action. The Court shall retain jurisdiction until September 20, 2019
23   to enforce the terms of the settlement agreement.
24   IT IS SO ORDERED.
25   Dated: May 28, 2019
26                                                 ________________________________
                                                   HON. MICHAEL W. FITZGERALD
27                                                 DISTRICT COURT JUDGE
28
                                                   [PROPOSED] ORDER RE: JOINT STIPULATION FOR
                                           - 1 -   DISMISSAL WITH PREJUDICE
